Citation Nr: 0309577	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bipolar affective 
disorder.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The appellant had active duty for training (ADT) from April 
30, 1992, to September 29, 1992.  The appellant's DD-214 also 
reflects 11 months and 10 days of inactive duty prior to the 
period of ADT and the appellant claims to have served with 
the Army Reserves (presumably in an ADT or inactive duty 
training (IDT) status) at various times since September 1992.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that found claims for service 
connection for bipolar affective disorder and for bilateral 
sensorineural hearing loss to be not well grounded.  The 
appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claims.

In September 2000, the Board remanded the case to the RO for 
additional development.  

In an August 2001 rating decision, the RO denied service 
connection for bipolar affective disorder, bilateral hearing 
loss, and tinnitus.  The appellant continued the appeal of 
the first two issues and also appealed for service connection 
for tinnitus.  

The appellant has not requested a hearing.  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Thus, the following remand is necessary.  


REMAND

The appellant asserts that acoustic trauma caused tinnitus 
and hearing loss related to weapons firing while on ADT 
and/or IDT.  He has submitted some competent medical evidence 
of high frequency sensorineural hearing loss and of tinnitus; 
however, he has not undergone a VA audiometry evaluation to 
determine whether he has a hearing loss disability for VA 
purposes, nor has he undergone a VA ear disease examination 
to determine the nature and etiology of his claimed tinnitus.  
Therefore, on remand, the RO must afford the veteran 
appropriate VA medical examinations.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

The appellant also asserts that he has a neuropsychiatric 
disorder due to ADT.  Recently, he submitted additional 
medical evidence directly to the Board concerning this claim; 
however he did not waive his right to initial RO 
consideration of the evidence.  Thus, because of the recent 
change in the law, it will be necessary for the RO to 
consider this evidence and, if necessary, issue a 
supplemental statement of the case prior to Board 
adjudication.  

Accordingly, the matter is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The appellant should be afforded 
appropriate examinations to determine 
whether it is at least as likely as not 
that he has a hearing loss disability 
and/or tinnitus, and, if so, whether 
these may be related to injury or disease 
incurred during ADT or whether they may 
be related to injury during IDT.  The 
claims file should be made available to 
the examiner(s) and they should note a 
review of the claims file in their 
report(s).  

3.  The RO should review the recently 
submitted evidence of neuropsychiatric 
disability and re-adjudicate the claim of 
entitlement to service connection for 
bipolar affective disorder or other 
neuropsychiatric disorder.  

4.  Following the above actions, if any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




